EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bala Sundararajan on May 27, 2022.

The application has been amended as follows: 

In Claim 1:
A method of adding a new construct to an existing construct comprising: providing a top loading revision modular connector system, the modular connection system including: 
a connector having a body having a first clamping portion and a second modular portion; the first clamping portion having: 
a threaded opening;
a first passage disposed below the threaded opening, and having a first longitudinal axis extending therethrough and being sized to allow [[a]] an existing first rod in an existing construct to be inserted therein; 
a bottom portion having [[an]] downwardly facing opening in communication with the first passage; and 
a first securing mechanism comprising a set screw, a clamp having two opposing legs, and an opening defined between the two opposing legs, the clamp being [[connected]] rotationally coupled to the set screw so as to allow independent rotational movement of the set screw relative to the clamp and the set screw being rotatably [[connected]] threaded to the threaded opening of the body such that the clamp opening faces downwardly, the first securing mechanism having an unlocked position configured to receive the first rod and a locked position configured to releasably secure the first rod in a top loading manner in the opening between the two opposing legs of the clamp and in the first passage, wherein the clamp includes one or more relief cuts; and
 the second modular portion having: a post extending upwardly from the body 
securing the first clamping portion over the first rod in the locked position; inserting a [[connection]] modular connector [[point]] over the post; and 
securing a second rod into the [[connection]] modular connector [[point]]. 

In Claim 5:

The method according to claim 1, wherein the [[connection]] modular connector [[point]] is a tulip-style assembly coupled to the post. 

In Claim 6:
The method according to claim 1, wherein the [[connection]] modular connector [[point]] is a headed rod coupled to the post. 

In Claim 11:
 A method of adding a new construct to an existing construct comprising: 
providing a top loading revision modular connector system, the modular connection system including: 
a connector having a body having a first clamping portion and a second modular portion; 
the first clamping portion having: 
a threaded opening;
a first passage disposed below the threaded opening, and having a first longitudinal axis extending therethrough and being sized to allow [[a]] an existing first rod to be inserted therein; 
a bottom portion having an opening in communication with the first passage; and 
a first securing mechanism comprising a set screw, a clamp having two opposing legs, and an opening defined between the two opposing legs, the clamp being [[connected]] rotationally coupled to the set screw so as to allow independent rotational movement of the set screw relative to the clamp and the set screw being rotatably [[connected]] threaded to the threaded opening of the body such that the clamp opening faces downwardly, the first securing mechanism having an unlocked position configured to receive the first rod in a top loading manner and a locked position configured to releasably secure the first rod in the opening between the two opposing legs of the clamp and in the first passage, wherein rotation of the set screw in one direction raises the clamp upwardly to transition the first securing mechanism from the unlocked to locked position 
the second modular portion having: 
a post extending from the body and having a partially spherical outer surface; and 
a modular connector attached to the post, 
securing the first clamping portion over the first rod in the locked position; and 
securing a second rod into the modular connector. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
 Claims 1, 11 in the instant application have not been rejected using prior art
because no references, or reasonable combination thereof, could be found which
disclose, or suggest, a method of using a modular connector system with a post, a first clamping portion having a threaded opening, threadably coupled to a set screw, a clamp attached to the set screw and allows for “independent rotational movement’ as claimed. Kretzer US 2014/0277163 (Fig 8) discloses a similar system with a post and body but lacks the set screw and clamp as claimed. Keyer US 2011/0106166 discloses a similar device (Figs 17a-17d) with a set screw (#34) and clamp (#252) but lacks the post, threaded opening and “independent rotational movement” as claimed. See PTO 892 for art of cited interest. Rayon US 8,758,411 (Fig 25-26), Richelsoph US 6,171,311 (Fig 1-2), Le Roux FR 3,006,886, Shar US 2003/0028192 (Fig 1-2), and Murray US 10,383,663 (Fig 92) show connectors with a set screw and a clamp. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773